IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20046
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR HUGO MARTINEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-405-2
                      --------------------
                          July 10, 2001

Before JOLLY, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Victor Hugo Martinez on

appeal has requested leave to withdraw as counsel and filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Martinez filed a response.   Pursuant to this court’s order,

counsel filed a supplemental brief.   Martinez did not file a

response to counsel’s supplemental brief.

     Our independent review of the original and supplemental

briefs, Martinez’s response to the original brief, and the record

discloses no nonfrivolous issues.   Accordingly, the motion for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20046
                               -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.